Slip Op. 09-72

                UNITED STATES COURT OF INTERNATIONAL TRADE


 QHD SANHAI HONEY CO., LTD.,

                              Plaintiff,

                         v.
                                                            Before: Timothy C. Stanceu, Judge
 UNITED STATES,
                                                            Court No. 08-00257
                              Defendant,

                         and

 THE AMERICAN HONEY PRODUCERS
 ASSOCIATION and THE SIOUX HONEY
 ASSOCIATION,

                              Defendant-Intervenors.



                                           JUDGMENT

       The court’s orders of April 23, 2009 and June 19, 2009 afforded plaintiff full notice and

ample opportunities to obtain new counsel as required for the continued prosecution of this

action. No counsel has entered an appearance in response to those orders. In consideration of

plaintiff’s failure to prosecute and all papers and proceedings herein, after due deliberation, and

pursuant to USCIT Rules 41(b)(3) and 58, it is hereby

       ORDERED that this action be, and hereby is, DISMISSED.


                                                       /s/ Timothy C. Stanceu
                                                       Timothy C. Stanceu
                                                       Judge

Dated: July 14, 2009
       New York, New York